
	
		II
		112th CONGRESS
		1st Session
		S. 2008
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To repeal certain provisions of the Communications Act of
		  1934, title 17 of the United States Code, and the regulations of the Federal
		  Communications Commission that intervened in the television marketplace, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Next Generation Television
			 Marketplace Act of 2011.
		2.Repeal of
			 regulatory intervention in the television marketplace under the Communications
			 Act of 1934
			(a)In
			 generalThe following sections of the Communications Act of 1934
			 (47 U.S.C. 151 et seq.) are repealed:
				(1)Section 339 (47
			 U.S.C. 339).
				(2)Section 340 (47
			 U.S.C. 340).
				(3)Section 341 (47
			 U.S.C. 341).
				(4)Section 342 (47
			 U.S.C. 342).
				(5)Section 612 (47
			 U.S.C. 532).
				(6)Section 614 (47
			 U.S.C. 534).
				(7)Section 712 (47
			 U.S.C. 612).
				(b)Additional
			 repeal
				(1)In
			 generalSection 325 of the Communications Act of 1934 is
			 amended—
					(A)by striking
			 subsections (b) and (e); and
					(B)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
					(2)Technical and
			 conforming amendmentSection 309(c)(2)(F) of the Communications
			 Act of 1934 (47 U.S.C. 309(c)(2)(F)) is amended by striking section
			 325(c) and inserting section 325(b).
				(c)AmendmentsSection
			 338 of the Communications Act of 1934 (47 U.S.C. 338) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking , under section 122 of title 17, United States Code, secondary
			 transmissions and inserting signals of a qualified noncommercial
			 educational television station; and
						(ii)by
			 striking a television broadcast station and all that follows
			 through section 325(b). and inserting such station shall
			 carry upon request the signals of all qualified noncommercial educational
			 television stations located within that local market.;
						(B)by striking
			 paragraphs (2) and (4);
					(C)by redesignating
			 paragraphs (3) and (5) as paragraphs (2) and (3), respectively;
					(D)in paragraph (2),
			 as redesignated—
						(i)by
			 striking whose signals and all that follows through
			 Code,;
						(ii)by
			 striking regardless and all that follows through such
			 title,; and
						(iii)by striking
			 of this section; and
						(E)in paragraph
			 (3)(B), as redesignated, by inserting through the date before the date
			 of enactment of the Next Generation
			 Television Marketplace Act of 2011, after Act of
			 2010
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking (1) Costs.—A television broadcast station and
			 inserting A qualified noncommercial educational television
			 station; and
					(B)by striking
			 paragraph (2);
					(3)in subsection
			 (c)—
					(A)by striking
			 paragraph (1); and
					(B)in paragraph
			 (2)—
						(i)by
			 striking (2) Noncommercial
			 stations.—The and inserting The;
			 and
						(ii)by
			 striking local noncommercial television broadcast stations and
			 inserting qualified noncommercial educational television
			 stations;
						(4)in subsection
			 (d)—
					(A)by striking
			 local television broadcast station and inserting
			 qualified noncommercial educational television station;
					(B)by striking
			 local television broadcast stations and inserting
			 qualified noncommercial educational television station;
			 and
					(C)by striking
			 contiguous channels and inserting channels reasonably
			 contiguous with other television broadcast channels;
					(5)in subsection
			 (e), by striking local television broadcast stations and
			 inserting qualified noncommercial educational television
			 stations;
				(6)in subsection
			 (f)(1)—
					(A)in the first
			 sentence—
						(i)by
			 striking local television broadcast station and inserting
			 qualified noncommercial educational television station;
			 and
						(ii)by
			 striking of this section; and
						(B)in the third
			 sentence, by striking local television broadcast station and
			 inserting qualified noncommercial educational television
			 station;
					(7)by striking
			 subsections (g) and (h);
				(8)by redesignating
			 subsections (i), (j), and (k) as subsections (g), (h), and (i),
			 respectively;
				(9)in subsection
			 (g), as redesignated by paragraph (8)—
					(A)in paragraph
			 (1)—
						(i)by
			 redesignating subparagraphs (A) through (E) as clauses (i) through (v), and
			 adjusting the margins accordingly;
						(ii)in
			 the matter preceding clause (i), as redesignated by clause (i)—
							(I)by striking
			 At the time and inserting the following:
								
									(A)In
				generalAt the time
									;
				and
							(II)by striking
			 which clearly and inserting that clearly;
							(iii)in clause (v),
			 as redesignated by clause (i), by striking this section and
			 inserting this subsection; and
						(iv)in
			 the flush text following clause (v), as redesignated by clause (i), by striking
			 In the case and all that follows through this
			 subsection and insert the following:
							
								(B)RequirementIn
				the case of subscribers who have entered into an agreement described in
				subparagraph (A) before December 8,
				2004
								; 
						(B)in paragraph (2),
			 by striking subparagraphs (A) and (B) and inserting the following:
						
							(A)the term other service
				includes any wire or radio communications service provided using any of the
				facilities of a satellite carrier that are used in the provision of satellite
				service;
							(B)the term personally identifiable
				information does not include any record of aggregate data which does not
				identify particular persons;
				and
							;
					(C)in paragraph (7),
			 in the matter preceding subparagraph (A), by striking this
			 section and inserting this subsection; and
					(D)in paragraph
			 (8)—
						(i)by
			 striking title and inserting subsection;
			 and
						(ii)by
			 striking section and inserting subsection;
						(10)in subsection
			 (h), as redesignated by paragraph (8)—
					(A)by striking
			 Within 1 year and all that follows through The
			 regulations and inserting The regulations; and
					(B)by striking
			 sections 614(b)(3) and (4) and 615(g)(1) and (2) and inserting
			 paragraphs (1) and (2) of section 615(f); and
					(11)in subsection
			 (i), as redesignated by paragraph (8)—
					(A)in paragraph (1),
			 by striking which contracts and inserting that
			 contracts;
					(B)by striking
			 paragraphs (2), (4), and (8);
					(C)by redesignating
			 paragraph (3) as paragraph (2);
					(D)by redesignating
			 paragraphs (5), (6), (7), (9), and (10) as paragraphs (4), (5), (6), (7), and
			 (8), respectively;
					(E)by inserting
			 after paragraph (2), as redesignated by subparagraph (C), the following:
						
							(3)Local
				market
								(A)In
				generalThe term local market, in the case of
				noncommercial television broadcast stations, means the designated market area
				in which a station is located, and, in the case of a noncommercial educational
				television broadcast station, the market includes any station that is licensed
				to a community within the same designated market area as the noncommercial
				educational television broadcast station.
								(B)County of
				licenseIn addition to the area described in subparagraph (A), a
				station’s local market includes the county in which the station’s community of
				license is located.
								(C)Designated
				market areaFor purposes of subparagraph (A), the term
				designated market area means a designated market area, as
				determined by Nielsen Media Research and published in the 1999–2000 Nielsen
				Station Index Directory and Nielsen Station Index United States Television
				Household Estimates or any successor publication.
								(D)Certain areas
				outside of any designated market areaAny census area, borough,
				or other area in the State of Alaska that is outside of a designated market
				area, as determined by Nielsen Media Research, shall be deemed to be part of
				one of the local markets in the State of Alaska. A satellite carrier may
				determine which local market in the State of Alaska will be deemed to be the
				relevant local market in connection with each subscriber in such census area,
				borough, or other
				area.
								;
					(F)in paragraph (6),
			 as redesignated by subparagraph (D), by striking has the meaning
			 and all that follows and inserting means an entity that uses the
			 facilities of a satellite or satellite service licensed by the Commission and
			 operates in the Fixed-Satellite Service under part 25 of title 47, Code of
			 Federal Regulations, or the Direct Broadcast Satellite Service under part 100
			 of title 47, Code of Federal Regulations, to establish and operate a channel of
			 communications for point-to-multipoint distribution of television station
			 signals, and that owns or leases a capacity or service on a satellite in order
			 to provide such point-to-multipoint distribution, except to the extent that
			 such entity provides such distribution pursuant to tariff under this Act, other
			 than for private home viewing pursuant to this section.;
					(G)in paragraph (7),
			 as redesignated by subparagraph (D), by striking has the meaning
			 and all that follows and inserting means a person or entity that
			 receives a secondary transmission service from a satellite carrier and pays a
			 fee for the service, directly or indirectly, to the satellite carrier or to a
			 distributor.; and
					(H)in paragraph (8),
			 as redesignated by subparagraph (D), by striking has the meaning
			 and all that follows and inserting means an over-the-air commercial or
			 noncommercial television broadcast station licensed by the Commission under
			 subpart E of part 73 of title 47, Code of Federal Regulations, except that such
			 term does not include a low-power or translator television
			 station..
					(12)Section
			 623Section 623 of the Communications Act of 1934 (47 U.S.C. 543)
			 is amended to read as follows:
					
						623.Regulation of
				rates and broadcast signal carriageNo Federal agency, State, or franchising
				authority may regulate—
							(1)the rates for the provision of the service
				of a multichannel video programming distributor; or
							(2)the
				retransmission of television broadcast signals by a multichannel video
				programming distributor, except in accordance with the requirements of sections
				338 and 615 relating to qualified noncommercial educational television
				stations.
							.
				(d)Conforming
			 amendments
				(1)Section
			 336Section 336(b)(3) of the Communications Act of 1934 (47
			 U.S.C. 336(b)(3)) is amended by striking 614 or.
				(2)Section
			 613
					(A)In
			 generalSection 613 of the Communications Act of 1934 (47 U.S.C.
			 533) is amended—
						(i)by
			 striking subsection (a); and
						(ii)by
			 redesignating subsections (c) through (h) as subsections (a) through (f),
			 respectively.
						(B)Conforming
			 amendmentSection 653(c)(1)(A) of the Communications Act of 1934
			 (47 U.S.C. 573(c)(1)(A)) is amended by striking (other than subsection
			 (a) thereof).
					(3)Section
			 615Section 615 of the Communications Act of 1934 (47 U.S.C. 535)
			 is amended—
					(A)in subsection
			 (a), by striking In addition to the carriage requirements set forth in
			 section 614, each and inserting Each;
					(B)by striking
			 subsection (f);
					(C)by redesignating
			 subsections (g) through (l) as subsections (f) through (k),
			 respectively;
					(D)in subsection
			 (g), as redesignated by subparagraph (C), by striking that includes the
			 retransmission of local commercial television broadcast signals;
					(E)in subsection
			 (h), as redesignated by subparagraph (C)—
						(i)in
			 paragraph (1), by striking (1)
			 In general.—A
			 cable and inserting A cable; and
						(ii)by
			 striking paragraph (2); and
						(F)in subsection
			 (k)(1)(A), as redesignated by subparagraph (C)—
						(i)in
			 clause (i)—
							(I)by striking
			 (i); and
							(II)by striking
			 ; and and inserting ; or; and
							(ii)by
			 striking clause (ii).
						(4)Section
			 621Section 621(b)(3)(D) of the Communications Act of 1934 (47
			 U.S.C. 541(b)(3)(D)) is amended by striking sections 611 and 612
			 and inserting section 611.
				(5)Section
			 622Section 622(c) of the Communications Act of 1934 (47 U.S.C.
			 542(c)) is amended in the matter preceding paragraph (1), by striking ,
			 consistent with the regulations prescribed by the Commission pursuant to
			 section 623.
				(6)Section
			 625Section 625(d) of the Communications Act of 1934 (47 U.S.C.
			 544(d)) is amended by striking , if the rates and all that
			 follows through section 623.
				(7)Section
			 632Section 632(c) of the Communications Act of 1934 (47 U.S.C.
			 552(c)) is amended in the second sentence by striking Notwithstanding
			 section 623(b)(6) or any other provision of this Act, a cable and
			 inserting A cable.
				(8)Section
			 635Section 635(c) of the Communications Act of 1934 (47 U.S.C.
			 555(c)) is amended by striking 614 or each place it
			 appears.
				(9)Section
			 638Section 638 of the Communications Act of 1934 (47 U.S.C. 558)
			 is amended by striking or on any other channel obtained under section
			 612 or under similar arrangements.
				(10)Section
			 653Section 653 of the Communications Act of 1934 (47 U.S.C. 573)
			 is amended—
					(A)in subsection
			 (b)(1)—
						(i)in
			 subparagraph (A), by striking , 614; and
						(ii)in
			 subparagraph (C), by adding and at the end;
						(iii)by striking
			 subparagraph (D); and
						(iv)by
			 redesignating subparagraph (E) as subparagraph (D); and
						(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A), by striking , 623(f);
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 , 614,; and
							(II)by striking
			 , section 325 of title III,; and
							(iii)in subparagraph
			 (C)—
							(I)by striking
			 sections 612 and 617 and inserting section 617;
			 and
							(II)by striking
			 section 623(f).
							3.Repeal of
			 regulatory intervention in the television marketplace under the Copyright
			 Act
			(a)In
			 generalSections 119 and 122 of title 17, United States Code are
			 repealed.
			(b)AmendmentSection
			 111 of title 17, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking local service area of such station and inserting
			 designated market area (as defined in section 501(f)(2));
			 and
						(ii)by
			 striking or after the semicolon;
						(B)in paragraph (2),
			 by striking the or after the semicolon; and
					(C)by amending
			 paragraph (4) to read as follows:
						
							(4)the secondary
				transmission—
								(A)is made
				by—
									(i)a
				cable system in accordance with section 615 of the Communications Act of
				1934;
									(ii)a satellite
				carrier in accordance with section 338 of the Communications Act of 1934;
				or
									(iii)a cable system
				or satellite carrier of any other qualified noncommercial educational
				television broadcast station, as defined in section 615 of the Communications
				Act of 1934, if such cable operator or satellite carrier was making such
				secondary transmission pursuant to section 111 or 119, respectively, prior to
				the date of enactment of the Next Generation Television Marketplace Act;
				and
									(B)is consistent
				with the rules, regulations, and authorizations of the Federal Communications
				Commission;
				or
								;
					(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking subsections (a)
			 and (c) and inserting subsection (a);
				(3)by striking
			 subsections (c), (d), and (e);
				(4)by redesignating
			 subsection (f) as subsection (c); and
				(5)in subsection
			 (c), as redesignated by paragraph (4)—
					(A)in paragraph (3),
			 by striking the second sentence;
					(B)by striking
			 paragraphs (4) through (13); and
					(C)by adding at the
			 end the following:
						
							(4)Satellite
				carrierThe term satellite carrier means an entity
				that uses the facilities of a satellite or satellite service licensed by the
				Federal Communications Commission and operates in the Fixed-Satellite Service
				under part 25 of title 47, Code of Federal Regulations, or the Direct Broadcast
				Satellite Service under part 100 of title 47, Code of Federal Regulations, to
				establish and operate a channel of communications for point-to-multipoint
				distribution of television station signals, and that owns or leases a capacity
				or service on a satellite in order to provide such point-to-multipoint
				distribution, except to the extent that such entity provides such distribution
				pursuant to tariff under the Communications Act of 1934, other than for private
				home viewing pursuant to this
				section.
							.
					(c)Conforming
			 amendmentsTitle 17, United States Code, is amended—
				(1)in the table of
			 sections for chapter 1, by striking—
					(A)the item relating
			 to section 119; and
					(B)the item relating
			 to section 122;
					(2)in section 106,
			 in the matter preceding paragraph (1), by striking 122 and
			 inserting 121;
				(3)in section
			 110(8), by striking section 111(f) and inserting section
			 111(c);
				(4)in the table of
			 sections for chapter 5, by striking the item relating to section 510;
				(5)in section
			 501—
					(A)in subsection
			 (a), by striking 122 and inserting 121;
					(B)by striking
			 subsections (c), (d), (e), and (f); and
					(C)by adding at the
			 end the following:
						
							(c)(1)With respect to any
				secondary transmission that is made by a cable system or by a satellite carrier
				of a performance or display of a work embodied in a primary transmission and is
				actionable as an act of infringement under section 111, a television broadcast
				station holding a copyright or other license to transmit or perform the same
				version of that work shall, for purposes of subsection (b), be treated as a
				legal or beneficial owner if such secondary transmission occurs within the
				designated market area of that station.
								(2)For purposes of this subsection, the
				term designated market area means a designated market area, as
				determined by Nielsen Media Research and published in the 1999–2000 Nielsen
				Station Index Directory and Nielsen Station Index United States Television
				Household Estimates or any successor
				publication.
								;
					(6)by striking
			 section 510;
				(7)in section
			 511(a), by striking 122 and inserting 121;
				(8)in section
			 708(a)—
					(A)in paragraph (8),
			 by adding and at the end;
					(B)in paragraph (9),
			 by striking the semicolon at the end and inserting a period;
					(C)by striking
			 paragraphs (10) and (11); and
					(D)in the flush text
			 at the end, by striking Fees established under paragraphs (10) and (11)
			 shall be reasonable and may not exceed one-half of the cost necessary to cover
			 reasonable expenses incurred by the Copyright Office for the collection and
			 administration of the statements of account and any royalty fees deposited with
			 such statements.;
					(9)in section
			 801—
					(A)by striking
			 sections 111, 119, and each place it appears and inserting
			 section;
					(B)by striking
			 111, 119, or each place it appears; and
					(C)in subsection
			 (b)—
						(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by striking
			 119,;
						(ii)by
			 striking paragraph (2);
						(iii)by
			 redesignating paragraphs (3) through (8) as paragraphs (2) through (7),
			 respectively; and
						(iv)in
			 paragraph (2), as redesignated by clause (iii)—
							(I)in subparagraph
			 (B), by striking , as the case may be; and
							(II)in subparagraph
			 (C), by striking section 804(b)(8) and inserting section
			 804(b)(7);
							(10)in section
			 803—
					(A)in subsection
			 (b)(1)(A)(i)—
						(i)in
			 the matter preceding subclause (I)—
							(I)by striking
			 111,; and
							(II)by striking
			 119,;
							(ii)in
			 subclause (V), by striking , except that the publication of notice
			 requirement shall not apply in the case of proceedings under section 111 that
			 are scheduled to commence in 2005;
						(B)in subsection
			 (d)(2)(C)(i)—
						(i)by
			 striking 111,; and
						(ii)by
			 striking 119, ; and
						(C)in subsection
			 (e)(2)—
						(i)by
			 striking 111,; and
						(ii)by
			 striking 119,; and
						(D)in section
			 804—
						(i)in
			 subsection (a)—
							(I)by striking
			 paragraphs (1) and (2) of section 801(b) and inserting
			 section 801(b)(1);
							(II)by striking
			 111,; and
							(III)by striking
			 119,; and
							(ii)in
			 subsection (b)—
							(I)by striking
			 paragraph (1);
							(II)by redesignating
			 paragraphs (2) through (8) as paragraphs (1) through (7), respectively;
			 and
							(III)in paragraph
			 (7), as redesignated by subclause (II)—
								(aa)by
			 striking section 801(b)(3) and inserting section
			 801(b)(2); and
								(bb)by
			 striking 111, 119, or.
								4.Repeal of
			 Commission rules relating to regulatory interventionThe Federal Communications Commission shall
			 take all actions necessary to—
			(1)repeal section 73.658 of title 47 of the
			 Code of Federal Regulations;
			(2)repeal subpart D
			 of part 76 of title 47 of the Code of Federal Regulations;
			(3)repeal subpart F
			 of part 76 of title 47 of the Code of Federal Regulations; and
			(4)modify the
			 broadcast ownership limitations set forth in section 73.3555 of title 47 of the
			 Code of Federal Regulations by eliminating—
				(A)the restrictions
			 on the number of broadcast television stations that a person or entity may
			 directly or indirectly own, operate, or control in the same designated market
			 area (as such term is defined under section 501(f)(2) of title 17, United
			 States Code, as described in subsection (b) of such section 73.3555;
				(B)the
			 radio-television cross-ownership rule, as described in subsection (c) of such
			 section 73.3555; and
				(C)the limitations
			 on the direct or indirect ownership, operation, or control of a broadcast
			 television station by a person or entity that directly or indirectly owns,
			 operates, or controls a daily newspaper, as that term was defined in note 6 to
			 such section 73.3555 in effect on October 1, 2011, as described in subsection
			 (d) of such section 73.3555.
				5.Transitional
			 Provisions
			(a)Congressional
			 findingCongress finds and declares that the enactment of this
			 Act will change laws that have provided the basis for certain contracts,
			 understandings, and arrangements related to retransmission consent and the
			 distribution of video programming entered into prior to the enactment of this
			 Act and that, accordingly, certain transitional measures are necessary to
			 preserve an orderly marketplace for the provision of video programming to
			 consumers.
			(b)Retransmission
			 consent
				(1)No new
			 contractsNo contract, understanding, or arrangement for the
			 retransmission consent shall be entered into pursuant to section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) after the date of enactment of
			 this Act.
				(2)Extension of
			 prior contractsAny contract, understanding, or arrangement for
			 retransmission consent entered into pursuant to section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) prior to the date of enactment of
			 this Act, which by the terms of the contract, understanding, or arrangement
			 expires before July 1, 2014, shall be deemed to be extended through July 1,
			 2014 based on the terms of the contract, understanding, or arrangement in
			 effect on the date before the expiration date of the contract, understanding,
			 or arrangement.
				(3)Expiration of
			 prior contractsNo contract, understanding, or arrangement for
			 retransmission consent entered into pursuant to section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) before the date of enactment of
			 this Act shall be enforceable by any person or entity after July 1,
			 2014.
				(c)Continued
			 collection and distribution of previously due
			 royaltiesNotwithstanding section 5, the collection and
			 distribution of royalties due for secondary transmissions made pursuant to
			 sections 111 and 119 of title 17, United States Code, prior to July 1, 2014,
			 shall continue to be governed by such title and the rules of the Register of
			 Copyrights and Copyright Royalty Judges as in effect prior to the date of
			 enactment of this Act until such time as the Register certifies that all
			 royalties collected pursuant to such provisions have been distributed.
			6.Effective
			 dateExcept as provided in
			 section 5, this Act and the amendments made by this Act, shall take effect on
			 July 1, 2014.
		
